In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-06-001 CV

____________________


IN THE MATTER OF M.D.L.




On Appeal from the 279th District Court
Jefferson County, Texas

Trial Cause No. F-9910-J




MEMORANDUM OPINION
	After M.D.L. signed a stipulation of evidence, the trial court found M.D.L. committed
burglary of a habitation on two occasions and intentionally, knowingly, or recklessly carried
a handgun.  The trial court also found that M.D.L. has not responded to parental attempts to
provide supervision and could pose a danger to himself or the public because of his use of
a weapon.  Therefore, the trial court found M.D.L. to be in need of rehabilitation and
committed him to the Texas Youth Commission for an indeterminate time not to exceed his
twenty-first birthday. 
	After perfecting M.D.L.'s appeal, counsel filed a brief asserting that the appeal is
frivolous.  The brief complies with the requirements of Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and In re D.A.S., 973 S.W.2d 296 (Tex. 1998).  No
pro se brief has been filed.
	We have carefully reviewed the record and counsel's brief, and we find no arguable
error requiring us to order appointment of new counsel.  Accordingly, we affirm the trial
court's judgment. (1)
	AFFIRMED.       
 
  
								 STEVE McKEITHEN
								        Chief Justice



Submitted on July 4, 2006
Opinion Delivered July 27, 2006

Before McKeithen, C.J., Gaultney and Horton, JJ.
1.  The State contends this Court lacks jurisdiction because M.D.L. signed a stipulation
of evidence.  See Tex. Fam. Code Ann. § 56.01(n) (Vernon 2002).  However, at the
commitment hearing, the trial court impliedly gave M.D.L. the right to appeal.  See id.